Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 13, and 16 are objected to because of the following informalities:  “disposed in engaging relation to a body”, it is suggested that Applicant replace the limitation with --configured to be disposed in engaging relation to a body--.
Claim 16 Line 7-8 recites “end to and”, this appears to be a typographical error and should be replaced with --end to end--.      Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
Claim 11 contains the trademark/trade name “Neoprene®”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe “Polychloroprene” and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-12, 14, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bodylastics Resistance Bands Protective Sleeve (Pub. 03/03/2015).
Regarding Claim 1, Bodylastics teaches a cover assembly for a resistance band, said cover assembly comprising:                   at least one sleeve including a base and an attachment structure (Refer to annotated Fig. 1 below),
    PNG
    media_image1.png
    615
    957
    media_image1.png
    Greyscale
Fig. 1                  said attachment structure operative to removably secure said at least one sleeve in a covering Refer to annotated Fig. 2 below),
    PNG
    media_image2.png
    600
    942
    media_image2.png
    Greyscale
Fig. 2                   said base and said attachment structure movably connected to one another and collectively disposable in an open orientation and a closed orientation, and said covering disposition comprising said base and said attachment structure respectively disposed in confronting engagement with opposite surfaces of the resistance band, when in said closed orientation (Refer to Fig. 2 above and Fig. 3 below). 
    PNG
    media_image3.png
    592
    1301
    media_image3.png
    Greyscale
Fig. 3.
Regarding Claim 2, Bodylastics continues to teach wherein said covering disposition further comprises said base disposed in overlying, covering relation to an inner surface of said band, concurrent to said closed orientation (Refer to Fig. 3 above).
Regarding Claim 4, Bodylastics continues to teach wherein said covering disposition further comprises said attachment structure disposed in overlying, covering relation to an exterior surface of the resistance band, concurrent to said closed orientation (Refer to Fig. 3 above).
Regarding Claim 5, Bodylastics continues to teach wherein said attachment structure includes at least one attachment segment disposed in said overlying, covering relation to an exterior surface of the resistance band, concurrent to said closed orientation (Refer to Fig. 3 above).
Regarding Claim 6, Bodylastics continues to teach wherein said base and said at least one attachment segment each includes an elongated configuration disposed in substantially coextensive relation to one another (Refer to Fig. 4 below).
    PNG
    media_image4.png
    579
    1055
    media_image4.png
    Greyscale
Fig. 4
Regarding Claim 7, Bodylastics continues to teach wherein said attachment structure comprises at least two attachment segments collectively disposed in said overlying, covering relation to an exterior surface of the resistance band, concurrent to said closed orientation (Refer to Figs. 2-4 above).
Regarding Claim 8, Bodylastics continues to teach wherein said covering disposition further comprises said at least two attachment segments disposed in overlapping relation to one another, in said overlying, covering relation to an exterior surface of the resistance band, concurrent to said closed orientation (Refer to Fig. 3 above).
Regarding Claim 9, Bodylastics continues to teach further comprising a connector structure (Velcro) disposed in removable interconnecting relation to said at least two attachment segments, in said overlapping relation to one another.
    PNG
    media_image5.png
    106
    535
    media_image5.png
    Greyscale

Regarding Claim 10, Bodylastics continues to teach wherein said base and said at least two attachment segments each include an elongated configuration disposed in substantially coextensive relation to one another, concurrent to said closed orientation (Refer to Figs. 2-4 above to depict the attachment segments extending along the length of the cover).
Regarding Claim 11, Bodylastics continues to teach wherein said sleeve is at least partially formed of a Neoprene@ material (Refer to Fig. 5 below).
    PNG
    media_image6.png
    514
    349
    media_image6.png
    Greyscale
 Fig. 5
Regarding Claim 12, Bodylastics teaches a cover assembly for a resistance band, said cover assembly comprising:                  at least one sleeve including a base and an attachment structure,
    PNG
    media_image7.png
    615
    957
    media_image7.png
    Greyscale
Fig. 1                  said attachment structure operative to removably secure said at least one sleeve in a covering disposition on the resistance band, said attachment structure comprising a plurality of attachment segments movably connected to said base and disposable in an open orientation and a closed orientation, and
    PNG
    media_image2.png
    600
    942
    media_image2.png
    Greyscale
 Fig. 2                  said covering disposition comprising said base and said plurality of attachment segments respectively disposed in covering relation to an inner surface and an outer surface of the resistance band, concurrent to said closed orientation.
    PNG
    media_image3.png
    592
    1301
    media_image3.png
    Greyscale
Fig. 3
Regarding Claim 14, Bodylastics continues to teach wherein said covering disposition further comprises said plurality of attachment segments disposed in overlapping relation to one another, concurrent to said closed orientation (Refer to Fig. 3 above).
Regarding Claim 15, Bodylastics continues to teach wherein said plurality of attachment segments each include an elongated flap disposed in substantially coextensive relation to said base, concurrent to said closed orientation (Refer to Fig. 4).
    PNG
    media_image4.png
    579
    1055
    media_image4.png
    Greyscale

Claim(s) 1, 3, 12, 13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang (US 20160256728).
Regarding Claim 1, Tang teaches a cover assembly for a resistance band, said cover assembly comprising:                   at least one sleeve 102 including a base and an attachment structure (Refer to annotated Fig. 2 below),
    PNG
    media_image8.png
    731
    647
    media_image8.png
    Greyscale
                  said attachment structure operative to removably secure said at least one sleeve in a covering disposition on the resistance band (Refer to annotated Figs. 1&4),                   said base and said attachment structure movably connected to one another and collectively disposable in an open orientation and a closed orientation, and said covering disposition comprising said base and said attachment structure respectively disposed in confronting engagement with opposite Refer to Figs 1, 2, &4 Paragraph [0052] In FIG. 4, we see a cross-sectional view of an embodiment of the handle, 102, of FIG. 1 as seen along line 4-4. In this figure, the second grip portion, 106, is described, but this structure and description may also be generally-relevant to any handle, 102, or the first handle portion, 104.” ). 

    PNG
    media_image9.png
    396
    549
    media_image9.png
    Greyscale

Regarding Claim 3, Tang continues to teach wherein said base includes a padded construction disposed in engaging relation to a body part of a user of the resistance band, concurrent to said covering disposition (Refer to Paragraph [0041] In an embodiment herein, the handles 102 may further contain a flexible cover which may be permanently-affixed or may be removable. In an embodiment herein, the handle contains neoprene, and/or polyurethane as the flexible cover.”..The Office takes the position that the neoprene/polyurethane is a padding).
Regarding Claim 12, Bodylastics teaches a cover assembly for a resistance band, said cover assembly comprising:                  at least one sleeve 102 including a base and an attachment structure Refer to annotated Fig. 2 or Tang above),                  said attachment structure operative to removably secure said at least one sleeve in a covering disposition on the resistance band, said attachment structure comprising a plurality of attachment segments movably connected to said base and disposable in an open orientation and a closed orientation (Refer to annotated Fig. 2 of Tang above), and                  said covering disposition comprising said base and said plurality of attachment segments respectively disposed in covering relation to an inner surface and an outer surface of the resistance band, concurrent to said closed orientation (Refer to Figs 1, 2, &4 Paragraph [0052] In FIG. 4, we see a cross-sectional view of an embodiment of the handle, 102, of FIG. 1 as seen along line 4-4. In this figure, the second grip portion, 106, is described, but this structure and description may also be generally-relevant to any handle, 102, or the first handle portion, 104.” ).
Regarding Claim 13, Tang continues to teach wherein said base includes a padded construction disposed in engaging relation to a body part of a user of the resistance band, concurrent to said covering disposition (Refer to Paragraph [0041] In an embodiment herein, the handles 102 may further contain a flexible cover which may be permanently-affixed or may be removable. In an embodiment herein, the handle contains neoprene, and/or polyurethane as the flexible cover.”..The Office takes the position that the neoprene/polyurethane is a padding).
Regarding Claim 16, Tang teaches cover assembly for an elastic resistance band, said cover assembly 102 comprising:                   a plurality of sleeves 104,106 (Refer to Fig. 1 to depict a plurality of sleeves 102) each including a base and an attachment structure,                     said attachment structure operative to removably secure 108 respective ones of said plurality of sleeves in a covering disposition on the resistance band 100 (Refer to annotated Fig. 4 below),
    PNG
    media_image9.png
    396
    549
    media_image9.png
    Greyscale
                       said base and said attachment structure of each of said plurality of sleeves movably connected to one another and disposable in an open orientation and a closed orientation (Refer to paragraph [0054]:” [0054] The handle, 102, contains a locking mechanism, 108, which in this case is a hook-and-loop fastener system.”..Such lock mechanism is known to allow the device to be separated and reattached to be in an open or closed configuration), and                     said covering disposition comprising said plurality of sleeves 104,106 disposed in an end to and relation to one another and collectively in covering relation to at least a majority of a length of the resistance band (Refer to Fig. 1 to depict two sleeves 104,106 attached in an end to end manner..The Office takes the position that “covering relation to at least a majority of a length of the resistance band” is intended use since the resistance band is not positively recited, such sleeves is capable of covering a majority of a small resistance band).
Regarding Claim 17, Tang continues to teach comprises said base and said attachment structure of each of said plurality of sleeves respectively disposed in confronting engagement with opposite surfaces of the resistance band 100 (Refer to Fig. 1..the Office takes the position that the plurality of sleeves 104,106 are disposed in confronting engagement with opposite surfaces of the resistance band in so much as Applicant has shown such that they contact both surfaces of the resistance band as shown below).
    PNG
    media_image10.png
    602
    779
    media_image10.png
    Greyscale

Regarding Claim 18, Tang continues to teach wherein said covering disposition of each of said plurality of sleeves 104,106 further comprises said base disposed in overlying, covering relation to an inner surface of the resistance band 100, concurrent to said closed orientation (Refer to Fig. 4 to depict the cross-sectional view of the overlay).
Regarding Claim 19, Tang continues to teach wherein said base of each of said plurality of sleeves comprises a padded construction (Refer to Paragraph [0041] In an embodiment herein, the handles 102 may further contain a flexible cover which may be permanently-affixed or may be removable. In an embodiment herein, the handle contains neoprene, and/or polyurethane as the flexible cover.”..The Office takes the position that the neoprene/polyurethane is a padding”)
Regarding Claim 20, Tang continues to teach wherein each of said attachment structures of each of said plurality of sleeves 104,106 comprises an elongated flap disposed in overlapping relation to one another and coextensive to a length of said base, concurrent to said closed orientation (Refer to annotated Fig. 4 below and Fig. 2 above, in which the attachment structures are considered flaps extending along the length of the base).
    PNG
    media_image11.png
    396
    549
    media_image11.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior art pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/Primary Examiner, Art Unit 3784